Title: To James Madison from William Pope, 31 October 1808
From: Pope, William
To: Madison, James



Dear Sir
Montpelier Powhatan Octr. 31st. 1808.

As you are now very busily employed in your official duties; which increases as Congress approaches, it is the duty of your friends; who have more leasure to give you the State of parties (if I may use the term) Since you left Virginia; which I trust will not be unacceptable to you, particularly when you hear, that the Madisonian Ticket is all the Ton with us, as it is throughout the Commonwealth in the County in which I reside, you will get nearly the vote that Mr. Jefferson got the two last Election’s, with this difference that you get Several federal votes; that he lost; but you loose 3 or 4 Minority men’s votes, that he got among which is William Scott the son of the old babling marshal who together with Geo Hay is your Sworn, and Mortal Enimy altho I am certain, you never done, those poor wretches the least injury.  They have declaimed publickly and privately against you, ever Since last winter.  They got the report of the Committee on the Yazoo claim, and were very industrous in shewing, and making Converts, last winter; but that subject, like themselves is sinking into the most sovireign contempt with the people; old Joseph Scott has the insolence to say when he is defaming you, and the president, that he does it at the expence of his Office, but he gains credit for his Candour and seeming independance altho he may be thought a little imprudent; Geo Hay & Jo Scott are without doubt, the two characters, that are more universally detested than any in the Commonwealth; It has already become the universal Complaint, that the president dont disgrace them from Office, as they have outraged every thing decent, to you, and him.  It is true the president is going out of office, and I Know that the delicacy of his feelings, not to make appointments like his predecessor to the last moment of his presidency; but I think in the first instance he ought to displace these ungreafull creature’s and not put his successor to the disagreeable necessity of turning them out without any Cerimony when he comes into office in Consiquence of the basest Slander; which has been propigated by Geo Hay; (it has been said) but I will not dishonor my pen, to make mention altho it is probable you may have heard of it before this; but away with Geo & Joe.  Thier are bets going Currently throughout the State, that you get 3 votes to Monroes one  I have made a Cimilar one, and have no Earthly doubt, but I shall win; The meeting of the federalists at the bell Tavern has roused the people, in every part of the State; and it has intirely cut up the minority men; because they are now Completely indentifyed; of all things they wished to have been thought good republicans, but I wish they had helf the honestty candour, and patriotism of the federalists  You have thousand’s of federalists to vote for you but you will not get one Single Minority man or Randolphite to vote for you; It is said that Jack Randolph, has promised to raise the embargo in a short time after the meeting of Congress; in this as in all other measures that he may pursure during his being mall Content, I hope he may be disopointed; I trust in God if Congress shall raise the embargo; that they will let us Arm  We will with pleasure submit to any privation or enter into another War, rather than submit to the insolence, and Tyranny of England.  Please to excuse the haste in which I write, and Accept of my Well Wishes for your Election, health, & happiness.

Wm: Pope

